Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/9/2021 has been entered. 
Response to Arguments
Applicant's arguments filed on 2/9/2021 have been fully considered but they are not persuasive. 
Examiner respectfully disagrees with Applicant’s argument that support may be found at least in paragraphs [0028], [0031], and [0041] of Publication No. 2017/0026163 Al, (corresponding  to the prior filed Application No. 15/287,098) because the Specification does not disclose reconfiguration in response to a radiated signal.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/287098, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
Application No. 15/287098 fails to provide support for the claim limitation “the at least one antenna configured to receive reconfiguration information” recited in the independent claim 1 and “the at least one circuit and the at least one antenna configured to transmit reconfiguration information indicating the WTRU to receive a second transmission in a second band of a second FCC spectral block using OFDM” recited in the independent claim 15.   The application is being examined under the first inventor to file provisions of the AIA .
Specification
This application repeats a substantial portion of prior Application No. 15/287098, filed on 10/06/2016, and adds disclosure not presented in the prior application.
The disclosure not presented in the prior application is “the first transmission comprises reconfiguration information” recited in the independent claims 1, 8 and 15 as filed on 1/3/2019. Therefore, it constitutes a continuation-in-part of the prior application. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deng et al. US 2017/0034812, of record.
Claim 1:
Deng et al. discloses a wireless transmit/receive unit (WTRU) comprising:
at least one antenna; and
at least one circuit coupled to the antenna (Deng et al.; Fig. 1B);
the at least one circuit and the at least one antenna configured to receive a first
transmission in a first band of a first Federal Communication Commission (FCC)
spectral block using orthogonal frequency division multiplexing (OFDM) (Deng et al.;
Fig. 17; LTE DOWNLINK), 
the at least one circuit and the at least one antenna configured to receive reconfiguration information (LTE PDCCH 1706 may schedule multiple mmW TTI; [0190]);
the at least one circuit further configured, in response to the reconfiguration
information, to receive a second transmission (mmW transmissions) in a second band

(Deng et al.; Fig. 17; [0189]-[0192]).
Claim 15:
Deng et al. discloses a base station comprising:
at least one antenna; and
at least one circuit coupled to the antenna;
the at least one circuit and the at least one antenna configured to transmit to a wireless transmit/receive unit (WTRU) a first transmission in a first band of a first Federal Communication Commission (FCC) spectral block using orthogonal frequency division multiplexing (OFDM) (Deng et al.; Fig. 17; LTE DOWNLINK),
the at least one circuit and the at least one antenna configured to transmit reconfiguration information indicating the WTRU to receive a second transmission in a second band of a second FCC spectral block using OFDM (LTE PDCCH 1706 may schedule multiple mmW TTI; [0190]);  and
the at least one circuit and the at least one antenna further configured to dynamically assign the WTRU to receive in the first band after the first transmission (Deng et al.; Fig. 17; [0189]-[0192]).
Claim 2:
Deng et al. discloses the at least one circuit and the at least one antenna are configured to receive transmissions on the first band and the second band using different spatial configurations (as illustrated in FIG. 17, an mWTRU (e.g., mWTRU1) 
Claims 3 and 16:
Deng et al. discloses the first FCC spectral block and the second FCC spectral block are non-contiguous spectral blocks (Deng et al.; [0083]; [0084]).
Claim 4:
Deng et al. discloses the first transmission and the second transmission overlap in time (Deng et al.; Fig. 17).
Claims 5 and 17:
Deng et al. discloses a bandwidth of the first band and a bandwidth of the second band are different (Deng et al.; [0083]; [0084]).
Claims 6 and 18:
Deng et al. discloses an assignment of the first band and the second band is based on traffic characteristics (LTE channels are provided on LTE band and mmW channels are provided on mmW band; Deng et al.; Fig. 17; [0083]; [0084]; [0189]-[0192]).
Claims 7 and 19:
Deng et al. discloses at least one of the first band or the second band use time division duplexing (Deng et al.; Fig. 17).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. 2005/0002421 in view of Zancewicz US 2003/0134664.
Claim 8:
Ito et al. discloses a method for use in a wireless transmit/receive unit (WTRU), the method comprising:
receiving a first transmission in a first band of a first Federal Communication Commission (FCC) spectral block (receiving 802.11g 2.4 GHz transmission; Ito et al. Fig. 2; [0074]; [0075]; [0077]; [0146]),
receiving reconfiguration information (Ito et al.; Fig. 7; [0099]);
receiving, in response to the reconfiguration information, a second transmission in a second band of a second FCC spectral block using OFDM (receiving 802.11a 5 GHz transmission; Ito et al. Fig. 2; [0074]; [0075]; [0077]; [0146]); and
receiving, based on a dynamic assignment, transmissions in the first band and the second band (Ito et al.; Fig. 7; [0099]).
Ito et al. fails to teach a first band using orthogonal frequency division multiplexing (OFDM).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide OFDM technique for 802.11g transmission in the system taught by Ito et al. in order enable devices to comply with the 802.11g standard.
Claim 11:
Ito et al. and Zancewicz disclose the claimed invention as to claim 8 above.
Furthermore, Ito et al. discloses the first transmission and the second transmission overlap in time (Ito et al. Fig. 2; [0099]; [0074]; [0075]; [0077]; [0146]).
Claim 13:
Ito et al. and Zancewicz disclose the claimed invention as to claim 8 above.
Furthermore, Ito et al. discloses an assignment between the first band and the second band is based on traffic characteristics (Ito et al. Fig. 2; [0099]; [0074]; [0075]; [0077]; [0146]).
Claim 14:
Ito et al. and Zancewicz disclose the claimed invention as to claim 8 above.
Furthermore, Ito et al. discloses at least one of the first band or the second band uses time division duplexing (Ito et al. Fig. 2; [0099]; [0074]; [0075]; [0077]; [0146]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. 2005/0002421 in view of Zancewicz US 2003/0134664 and further in view of Catreux et al. US 7,822,140.

Ito et al. and Zancewicz fail to teach the first band and the second band are received using different spatial configurations.
However, Catreux et al. discloses different spatial configurations to improve 802.11a/g systems (Catreux et al.; column 1, lines 33-47; column 9, lines 25-45)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide different spatial channel configurations in the system taught by Ito et al. and Zancewicz in order to improve 802.11a/g systems.

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. 2005/0002421 in view of Zancewicz US 2003/0134664 and further in view of Dolle et al. US 6,609,010.
Ito et al. and Zancewicz disclose the claimed invention as to claim 8 above.
Ito et al. and Zancewicz fail to teach regarding claim 10, the first FCC spectral block and the second FCC spectral block are non-contiguous spectral blocks.
Ito et al. and Zancewicz fail to teach regarding claim 12, a bandwidth of the first band and a bandwidth of the second band are different.
However, Dolle et al. discloses the above limitations (Dolle et al.; column 5, line 28-column 6, line 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide spaced channels on frequency ranges having different bandwidth in the system taught by Ito et al. and Zancewicz in 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Skripnikov whose telephone number is (571)270-1958.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on (571)270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/ALEX SKRIPNIKOV/Primary Examiner, Art Unit 2416